           Case 1:20-cv-00175-RP Document 77 Filed 06/23/21 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

DEAN CHASE,                       §
                                  §
          Plaintiff,              §
                                  §
v.                                §                                     1:20-CV-175-RP
                                  §
RYAN E. HODGE and STEPHANIE HODGE,§
                                  §
          Defendants.             §

                                               ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge

Andrew W. Austin concerning Defendant Helping Hands Capital, LLC’s (“Helping Hands”) Rule

12(b)(6) Motion to Dismiss, (Dkt. 56) and Defendant Ryan E. Hodge’s Rule 12(b) Motion to

Dismiss, (Dkt. 60). (R. & R., Dkt. 72). Helping Hands and Ryan Hodge timely filed objections to the

report and recommendation. (Objs., Dkt. 74).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Helping Hands and Ryan Hodge timely objected to each portion of the

report and recommendation, the Court reviews the report and recommendation de novo. Having

done so, the Court overrules Helping Hands and Ryan Hodge’s objections and adopts the report

and recommendation as its own order.

        Additionally, the Court notes that the report and recommendation urged the sua sponte

dismissal of the only claim against Stephanie Hodge, who did not file a motion to dismiss, because

Plaintiff Dean Chase (“Chase”) did not allege facts sufficient to support an inference that . . .

Stephanie Hodge participated in any breach of fiduciary duty.” (R. & R., Dkt. 72, at 25, 25 n.5). The
           Case 1:20-cv-00175-RP Document 77 Filed 06/23/21 Page 2 of 3



Fifth Circuit has recognized the “inherent authority of a district court to dismiss a complaint on its

own motion for failure to state a claim” so long as a plaintiff has “notice of the court’s intention [to

dismiss sua sponte] and an opportunity to respond.” Gaffney v. State Farm Fire & Cas. Co., 294 F.

App’x 975, 977 (5th Cir. 2008); Bell v. Valdez, 207 F.3d 657, at *2, n.2 (5th Cir. 2000). The Fifth

Circuit has further recognized that “[a]t some point a court must decide that a plaintiff has had fair

opportunity to make his case; if, after that time, a cause of action has not been established, the court

should finally dismiss the suit.” Id.

        In addition to their objections, Helping Hands and Ryan Hodge agreed that the Court

should dismiss the single claim against Stephanie Hodge. (Objs., Dkt. 74, at 20). Chase opposed this

suggestion in his response, stating that “discovery will reveal that Stephanie Hodge has received the

benefit of Defendant’s bad acts.” (Resp., Dkt. 75, at 8). Chase was informed by the report and

recommendation of the possibility of sua sponte dismissal of the claim against Stephanie Hodge and

had the opportunity to respond during the objections period, and indeed did brief the issue in his

response to the filed objections. (See id.). However, Chase still has not plausibly pleaded any facts

supporting a claim against Stephanie Hodge. (See id.; R. & R., Dkt. 72, at 25 n.5). As such, the Court

will dismiss all claims against Stephanie Hodge.

        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Andrew W. Austin, (Dkt. 72), is ADOPTED.

        IT IS ORDERED that Helping Hands’ Rule 12(b)(6) Motion to Dismiss, (Dkt. 56), is

GRANTED. Except for the claims seeking a declaratory judgment and the appointment of a

receiver, all claims against Helping Hands are DISMISSED.

        IT IS FURTHER ORDERED that Ryan Hodge’s Rule 12(b) Motion to Dismiss, (Dkt.

60), is GRANTED IN PART and DENIED IN PART. The motion is DENIED as to Rule

12(b)(2) and GRANTED as to Rule 12(b)(6). All of the claims against Ryan Hodge are
           Case 1:20-cv-00175-RP Document 77 Filed 06/23/21 Page 3 of 3



DISMISSED except for (1) the claim for breach of fiduciary duty arising out of an alleged attorney-

client relationship during the formation of Helping Hands; (2) the breach of contract claim; (3) the

request for a declaratory judgment; and (4) the request for the appointment of a receiver.

       IT IS FURTHER ORDERED that all claims against Stephanie Hodge are DISMISSED.

Stephanie Hodge is TERMINATED as a party in this case.

       IT IS FINALLY ORDERED that Ryan Hodge’s motion for a hearing, (Dkt. 68), is

DENIED.

       SIGNED on June 23, 2021.




                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
